DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 9/15/2022 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al (US 2012/0164376 A1), hereinafter “Bunker”, as cited in the IDS dated 10/24/2019. 
Regarding claim 1, Bunker discloses a method for the formation of at least one passage hole in a high-temperature substrate (i.e., a method of forming a passage in a turbine component), wherein a node is first formed on the exterior surface of the substrate for each desired passage hole or group of passage holes (Abstract, Claim 1). Bunker discloses that a node 60 is formed on the exterior surface 62 of a substrate 64 (i.e., turbine component) by a laser consolidation process and the node may be formed to serve as multiple, pre-selected entry sites, each for a separate passage hole, along any span of a turbine airfoil ([0038], Fig. 4, 8). Bunker describers the laser consolidation in Paragraph [0034}, which is interpreted to be an additive manufacturing process ([0034]). It is seen in Fig. 8, passage holes 100 are formed through substrate 64, beginning at node/entry region 60 ([0050], Fig. 8). Although Fig. 1-8 of Bunker only show one node on the substrate, Bunker discloses that the substrate (i.e., turbine component) can have multiple passage holes and nodes and states, “for each passage hole or for a group of passage holes, forming a node on the exterior surface of the substrate by a laser consolidation process; wherein the node comprises an upper surface; and is position as a pre-selected entry region for the passage hole, or for the group of passage holes” (Claim 1). Therefore, Bunker teaches there can be at least two nodes or support structures that have a passage between the structures and the substrate (i.e., turbine component). 
Regarding claim 2, Bunker discloses the laser consolidation process includes delivering powder onto a substrate (i.e., first surface of the turbine component) and using a laser source to melt or fuse the powder into layers ([0034]). 
Regarding claim 3, Bunker discloses the laser consolidation process includes repeating the depositing and fusing steps to build layers of the component ([0034]). 
Regarding claim 4, Bunker discloses that for each passage hole or for a group of passage holes, forming a node on the exterior surface of the substrate by a laser consolidation process; wherein the node comprises an upper surface; and is position as a pre-selected entry region for the passage hole, or for the group of passage holes (Claim 1).
Regarding claims 5-8, Bunker discloses that portions or the entirety of the nodes or support structures can be removed, as shown in Fig. 8, at least a portion of the node or support structure is carved or removed (Fig. 8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734